IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

LUIS MORALES,                         NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-3536

KARANA MORALES,

      Appellee.


_____________________________/

Opinion filed July 7, 2017.

An appeal from the Circuit Court for Duval County.
W. Gregg McCaulie, Judge.

Neil L. Weinreb, Jacksonville, for Appellant.

Karana Morales, pro se, Appellee.




PER CURIAM.

      AFFIRMED.

WETHERELL, RAY, and MAKAR, JJ., CONCUR.